Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-6 are currently pending and under examination.
Priority
This application is a division of 16555231, filed 8/29/2019. 16555231 claims priority from provisional application 62724439, filed 08/29/2018.
Information Disclosure Statement
The IDS’s filed on 10/7/2021 and 7/13/2022 has been considered. See the attached PTO 1449 form. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
The recitation “from the group consisting sources of macronutrients” in line 2 of claim 1 should recite “from the group consisting of sources of macronutrients”.  
Appropriate correction is required.
Claim Interpretation
Claim 2 contain the transitional language “consisting essentially of”. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2014/0069001 A1; Mar. 13, 2014) in view of Felker et al. (WO 99/57959; Nov. 18, 1999). 
Rose teaches planting mix compositions that include pelletized mixture of coir, cornmeal or corn flour, soil based nutrients and fertilizers which provide micronutrients and macronutrients, wherein the seeds are encased within the pellets (see: Abstract; Claims; Para 0040; 0069; 0123).
Rose teaches the fertilizers provide macronutrients (nitrogen(N), phosphorus (P), potassium (K), calcium (Ca), magnesium (Mg), and sulfur (S)) and micronutrients (boron (B), chlorine (Cl), copper (Cu), iron (Fe), manganese (Mn), molybdenum (Mo), zinc (Zn), and nickel (Ni)). (Para 0040). Rose also teaches nutrients for growth promotion include N, P, K, S, Fe and Zn (Para 00123). 
Further, Rose teaches cornmeal or corn flour is at least 10% (w/w) or more of the planting mix composition, which overlaps the amount of ground corn component in instant claim 5. 
Rose teaches drying the composition and that drying can rapidly draw-off moisture without using excessive heat (para 0103). In example 1 of Rose, the composition was dried until product reached about 7.5% moisture, which reads on less than about 5% moisture recited in claim 1. 

The teaching of Rose et al. have been set forth above.
While Rose teaches the composition comprising micronutrients and macronutrients, the reference is silent on the amount of such nutrients included in the composition. However, this deficiency is cured by Felker.
Felker throughout the reference also teaches seed coating composition wherein the seed coating composition comprises nutrients which include micronutrients and macronutrients (Claims; Page 8, line 2-7). Felker teaches the nutrients can be included up to a maximum of 50% by weight of the seed coating composition (Page 6, line 5-7), which overlaps the amount of plant nutrient recited in the instant claims. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to incorporate the teachings of Felker and include the plant nutrients in the composition of Rose in the amount disclosed by Felker. Both Rose and Felker are directed to seed coating/treatment composition and since Rose is silent on the amount of nutrients that can be included, one skilled in the art would have been highly motivated to include an amount of nutrients which is known to be used in seed treatment composition such as in the seed treatment composition of Felker.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1-5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2014/0069001 A1; Mar. 13, 2014) in view of Felker et al. (WO 99/57959; Nov. 18, 1999) as applied to claims 1-5 above, and further in view of Rosa et al. (US 2007/0207927 A1; Sep. 6, 2007).
The teaching of Rose and Felker have been set forth above.
Rose teaches the composition comprising a colorant (Para 0069) but does not specifically disclose a type of colorant (e.g. mica coated with TiO2). However, this deficiency is cured by Rosa.
Rosa et al. teaches a seed coating composition to facilitate the binding of bioactive ingredient to
seed and allowing for the flowability of the coated seed during planting comprising a binder, a wax, a pigment and one or more stabilizers. It further teaches that the pigment is preferably a titanium dioxide coated mica (Abstract; Para 0017). 
              It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose et al. to incorporate the teachings of Rosa et al. and include the specific colorant/pigment taught by Rosa et al. Rose already teaches the incorporation of a colorant in the composition and Rosa teaches a similar seed coating composition comprising a pigment and specifically titanium dioxide coated mica, and it would have been obvious to incorporate the pigment taught by Rosa into the composition of Rose because such colorant/pigments were known in the art and specifically in seed treatment compositions.  
                From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         



/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616